                                                                                                 Case 2:16-cv-00524-RFB-NJK Document 72 Filed 06/05/20 Page 1 of 3



                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC
                                                                                             9
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                            10
                                                                                                                                     DISTRICT OF NEVADA
                                                                                            11

                                                                                            12   BANK OF AMERICA, N.A.,                           Case No. 2:16-cv-00524-RFB-NJK
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13                         Plaintiff,                 NOTICE OF SETTLEMENT AND
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                                  STIPULATION AND ORDER TO
                                                                                            14   vs.                                              CONTINUE STAY OF LITIGATION
                                                                                            15   ELKHORN COMMUNITY ASSOCIATION;
                                                                                                 SFR INVESTMENTS POOL 1, LLC;
                                                                                            16   ABSOLUTE COLLECTION SERVICES,
                                                                                                 LLC,
                                                                                            17
                                                                                                                       Defendants.
                                                                                            18
                                                                                                 SFR INVESTMENTS POOL 1, LLC,
                                                                                            19
                                                                                                                    Counter/Cross Claimant,
                                                                                            20
                                                                                                 vs.
                                                                                            21
                                                                                                 BANK OF AMERICA, N.A..; and DEBORAH
                                                                                            22   S. LIENING, an individual,
                                                                                            23                      Counter/Cross Defendants.
                                                                                            24
                                                                                                        PLEASE TAKE NOTICE that Bank of America, N.A. (“BANA”) and SFR Investments
                                                                                            25
                                                                                                 Pool 1, LLC (“SFR”) (collectively the “Parties”) have reached a global settlement in principal on
                                                                                            26
                                                                                                 multiple properties, including the Property at issue in this case. The settlement will resolve all
                                                                                            27
                                                                                                 claims between BANA and SFR.
                                                                                            28

                                                                                                                                                -1-
                                                                                                 Case 2:16-cv-00524-RFB-NJK Document 72 Filed 06/05/20 Page 2 of 3



                                                                                             1           Based on the confidential settlement agreement, the Parties have agreed to stay the

                                                                                             2   litigation for ninety (90) days to allow for the Parties to perform a condition precedent and to

                                                                                             3   finalize the settlement. Accordingly, the Parties are submitting the instant Stipulation and Order

                                                                                             4   seeking to continue to already existing stay of litigation in this matter.

                                                                                             5           Pursuant to a Minute Order in Chambers issued on October 17, 2019, this case was

                                                                                             6   administratively stayed pending the result of the Nevada Supreme Court’s order of en banc

                                                                                             7   reconsideration in the case Bank of America, N.A. v. Thomas Jessup, LLC Series VII. [ECF No.

                                                                                             8   63.] The Minute Order set a deadline of 30 days after the stay was lifted for refiling dispositive

                                                                                             9   motions. [ECF No. 63.] The Nevada Supreme Court issued its Order of en banc reconsideration

                                                                                            10   on May 7, 2020. Bank of America, N.A. v. Thomas Jessup, LLC Series VII, 462 P.3d 255 (Nev.

                                                                                            11   2020) (unpublished disposition), thereby resolving that issue. While the issuance of the Order did

                                                                                            12   not automatically lift the stay in this case, in an abundance of caution, the Parties hereby stipulate
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13   to vacate the dispositive motion deadline set by the Court’s October 7, 2019, Order, and stipulate
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14   to continue the stay of litigation for ninety (90) days to allow for the parties to finalize settlement.

                                                                                            15   The Parties agree that any party may move to lift the stay before the expiration of the ninety days

                                                                                            16   …

                                                                                            17

                                                                                            18   …

                                                                                            19

                                                                                            20   …

                                                                                            21

                                                                                            22   …

                                                                                            23

                                                                                            24   …

                                                                                            25

                                                                                            26   …

                                                                                            27

                                                                                            28   …

                                                                                                                                                  -2-
                                                                                                 Case 2:16-cv-00524-RFB-NJK Document 72 Filed 06/05/20 Page 3 of 3



                                                                                             1   if they determine the circumstances justify doing so.

                                                                                             2          The Parties further request the court set a status report deadline regarding the settlement

                                                                                             3   for ninety (90) from the issuance of this Stipulation and Order. This request to stay is being made

                                                                                             4   in the interest of preserving judicial resources and, as set forth above, on the basis of a material

                                                                                             5   term of the Settlement Agreement.

                                                                                             6
                                                                                                   DATED this 4th day of June, 2020.                DATED this 4th day of June, 2020.
                                                                                             7

                                                                                             8     AKERMAN LLP                                      KIM GILBERT EBRON

                                                                                             9     /s/ Scott R. Lachman                             /s/ Jacqueline A. Gilbert
                                                                                                   ARIEL E. STERN, ESQ.                             DIANA S. EBRON, ESQ.
                                                                                            10     Nevada Bar No. 8276                              Nevada Bar No. 10580
                                                                                                   SCOTT R. LACHMAN, ESQ.                           JACQUELINE A. GILBERT, ESQ.
                                                                                            11                                                      Nevada Bar No. 10593
                                                                                                   Nevada Bar No. 12016
                                                                                                   1635 Village Center Circle, Suite 200            KAREN L. HANKS, ESQ.
                                                                                            12                                                      Nevada Bar No. 9578
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                   Las Vegas, NV 89134
KIM GILBERT EBRON




                                                                                            13                                                      7625 Dean Martin Drive, Suite 110
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                   Attorneys for Bank of America, N.A.              Las Vegas, NV 89139
                                                                                            14                                                      Attorneys for SFR Investments Pool 1, LLC
                                                                                            15

                                                                                            16
                                                                                                                                              ORDER
                                                                                            17
                                                                                                                                                         IT IS SO ORDERED.
                                                                                            18
                                                                                                                                                         DATED: ________________
                                                                                                                                                  ________________________________
                                                                                            19
                                                                                                                                                  RICHARD F. BOULWARE, II
                                                                                            20                                                    UNITED   STATES DISTRICT JUDGE
                                                                                                                                                     ________________________________
                                                                                                                                                    United Stated District Court Judge
                                                                                            21                                                    DATED this 5th day of June, 2020.

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                                -3-
